Name: COMMISSION REGULATION (EC) No 298/95 of 14 February 1995 modifying Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas
 Type: Regulation
 Subject Matter: international trade;  trade policy;  tariff policy;  plant product;  cooperation policy
 Date Published: nan

 No L 35/6 PENI Official Journal of the European Communities 15 . 2. y5 COMMISSION REGULATION (EC) No 298/95 of 14 February 1995 modifying Council Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas Article 25 of the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco provides that, where the existing rules are changed, the Community may amend the regime set out in the Agreement for the products concerned ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1981 /94 of 25 July 1994, opening and providing for the administra ­ tion of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the occupied Territories, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas ( !), and in particular Article 7 thereof, Whereas, in the context of the Uruguay Round of multi ­ lateral trade negotiations the import regime for tomatoes and courgettes has been changed ; whereas the Community has agreed with the Kingdom of Morocco that the said regime will be adjusted on the basis of an agreement in the form of an exchange of letters ; whereas the measures foreseen in this Regulation conform to the opinion given by the Custom Code Committee, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV of Regulation (EC) No 1981 /94, the order numbers 09.1117 and 09.1118 are modified and order number 09.1133 is added as follow : Order number CN code TARIC Description Quota volume (in tonnes) Rate of duty (in %) '09.1117 0702 00 15 Tomatoes, fresh or chilled : 0702 00 20 ex 0702 00 45 11 to 14, 16, 17,  from 15 November 1994 to 30 April 1995  from 15 November 1995 to 30 April 1996 95 365 96 208 0 0 21 to 24,  from 1 January to 31 March 1995 81 006 (') (4)  l 26, 27, 31 to 34, 36, 37, l 41 to 44, l 46, 47, 51 to 54, 56, 57, I 61 to 64, 66, 67 0702 00 50 Of which : 09.1118 0702 00 20 Tomatoes, fresh or chilled :  from 1 to 30 April 1995  from 1 to 30 April 1996 16 800 (2) 16 800 (2) 0 0 (') OJ No L 199, 2. 8 . 1994, p. 1 . 15. 2. 95 Official Journal of the European Communities No L 35/7 Order number CN code TARIC Description Quota volume (in tonnes) Rate of duty (in %) 09.1133 0709 90 71 Courgettes : l ex 0709 90 73 01 to 06 31 to 36  from 1 January to 20 April 1995 1 000 (3) (4)  61 to 66  from 1 October 1995 to 20 April 1 996 1 200 (3) (4)  ex 0709 90 75 11 to 16 - ex 0709 90 79 31 to 36 51 to 56 I I (') The entry price beyond which the specific additional duty foreseen in the list of concessions of the Community to GATT is reduced to zero, is equal to ECU 560 per tonne. (2) The specific additional duty is applicable. (3) In the framework of this quota, the specific additional duty foreseen in the list of concessions of the Community to GATT is reduced to zero from 1 October to 20 April, on condition that the entry price is equal to or higher than ECU 451 per tonne, this amount being reduced to ECU 445 per tonne, from 1 February to 31 March 1995, and ECU 439 per tonne from 1 February to 31 March 1996. (4) If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price of :  ECU 560 per tonne for tomatoes, and  ECU 451 per tonne for courgettes, this amount being reduced to ECU 445 per tonne from 1 February to 31 March 1995 and to ECU 439 per tonne from 1 February to 31 March 1996, the specific customs duty shall be equal to 2, 4, 6 or 8 % of this entry price. If the entry price of a consignment is less than 92 % of the entry price of :  ECU 560 per tonne for tomatoes, and  ECU 451 per tonne for courgettes, this amount being reduced to ECU 445 per tonne from 1 February to 31 March 1995 and to ECU 439 per tonne from 1 February to 31 March 1996, the specific rate of customs duty bound in GATT shall apply.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1995. For the Commission Franz FISCHLER Member of the Commission